DETAILED ACTION

Amendment
Acknowledgment is made of Amendment filed August 3, 2022.  Claims 1-3, 7 and 13-15 are amended.  Claims 1-20 are pending.

Drawings
Replacement drawings were received on August 3, 2022.  These drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-11, 13-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tralli et al (US 2012/0092870).  
Regarding claim 1, Tralli discloses a vehicle lighting assembly comprising: at least one light emitter 106; a substrate 104 having a first side 104a on which at least one light emitter 106 is mounted and a second side remote from the first side and including a thermally conductive material (see para [0040] which teaches that the substrate 104 is made of a thermally conductive material, thus the second side of the substrate 104 includes a thermally conductive material); and a heatsink 101 adjacent the second side, the heatsink 101 including a base extending in a flat plane parallel to the second side of the substrate 104 (see Figure 1 and para [0036] which illustrate and describe that the lowest portion of heat sink 101 extends in a flat plane parallel to the second side of the substrate 104 and includes an aperture 101a which provides access to a subsurface of substrate 104 opposite surface 104a), the base defining an aperture 101a (or 201a in other embodiments) exposing a portion of the second side of the substrate (see at least Figures 1-5b and paragraphs [0035]-[0065]).
Regarding claim 2, the assembly in Tralli further comprises a blower 110 fluidly engaged with the heatsink to drive air through the heatsink, into the aperture 101a and across the portion of the second side of the substrate 104 (see at least Figures 1-2c and paragraphs [0035]-[0065]).
Regarding claim 3, the thermally conductive material of the second side of the substrate 104 in Tralli includes at least one of: a layer of thermally conductive material, a metal film, a metal plate, copper, copper alloy, aluminum, and aluminum alloy (see at least paragraph [0040]).  
Regarding claim 4, the aperture 101a in Tralli is axially aligned with the light emitter 106 that is positioned on the first side of the substrate (see at least Figures 1 and 2b; the center of the aperture 101a is aligned with the center of the collective light emitters 106; alternatively the outer portion of the aperture aligns the actual bodies of the light emitters 106, thus is still axially aligned; finally para [0056] teaches that 100 light emitters 106 could be used).
Regarding claim 5, the heatsink in Tralli includes a plurality of fins 207 extending outwardly from the aperture and a plurality of channels (between respective fins 207) intermediate the plurality of fins (see at least Figures 2a-2c).
Regarding claim 6, the heatsink in Tralli includes a plurality of fins 207 extending outwardly from the aperture and a plurality of channels (between respective fins 207) intermediate the plurality of fins and the blower 110 forces air through the plurality of channels (see at least Figures 2a-2c).
Regarding claim 8, the light emitter 106 in Tralli is chosen from a light emitting diode, a high intensity discharge lamp, a type of electrical gas discharge lamp, and a laser emitter (see at least Figure 1 and paragraph [0036]).  
Regarding claim 9, the base in Tralli includes an opening (210 and/or 201a) therien and the blower 101 is mounted in the opening and spaced from the second side of the substrate 104 (see at least Figures 1-2b).
Regarding claim 10, the substrate in Tralli is a printed circuit board 104 (see para [0040]), and the light emitter includes a light emitter 106 on the first side 104a of the substrate and is connected to the second side through conductive components chose from traces on the substrate and a via extending through the substrate 104 from the first side to the second side (see at least Figures 1-2c and paragraphs [0039]-[0040]).  
Regarding claim 11, the second side of the substrate 104 in Tralli can have a higher thermal conductivity than the heatsink 101 (see at least para [0040]; for example, Tralli teaches substrate 104 can be copper and heatsink 101 can be steel, and copper has higher thermal conductivity than steel).  
Regarding claim 13, Tralli discloses a vehicle headlamp assembly comprising: a printed circuit board 104 (see para [0040]) having a first side 104a and a second side opposite the first side; at least one light emitting diode 106 mounted to the first side of the PCB and configured to emit light; and a heatsink 101 contacting the second side of the PCB 104 and configured to dissipate heat generated by the LED, the heatsink 101 including a base extending in a flat plane parallel to the second side of the substrate 104 (see Figure 1 and para [0036] which illustrate and describe that the lowest portion of heat sink 101 extends in a flat plane parallel to the second side of the substrate 104 and includes an aperture 101a which provides access to a subsurface of substrate 104 opposite surface 104a), the base defining an aperture 101a (or 201a in other embodiments) exposing a portion of the second side of the substrate (see at least Figures 1-5b and paragraphs [0035]-[0065]).
Regarding claim 14, the heatsink 101 (or 201) in Tralli further includes a plurality of fins 207 extending from a surface of the base and defining venting passages (between respective fins 207) (see at least Figures 1-2c).
Regarding claim 15, the vehicle headlamp assembly in Tralli further comprises a fan 110 including an inlet (see Figure 2b and lower inlet of cavity 210) and an outlet (upper outlet of cavity 210), the fan 110 drawing air through the inlet and discharging air through the outlet, wherein an outlet of the fan is configured to direct the discharged air through the aperture towards the second side of the PCB and through the venting passages (see at least Figures 1-2b).  
Regarding claim 16, the plurality of fins 207 in Tralli are arcuate and arranged to originate from positions along the circumference of the aperture 101a and extends toward a periphery of the base (see at least Figures 1-2b).  
Regarding claim 19, at least one of the plurality of fins 207 in Tralli contacts (at least indirectly( the second side of the PCB 104 (see at least Figures 1-2b).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tralli et al (US 2012/0092870).  
Regarding claim 12, the assembly in Tralli further comprises a reflector 103 (or 203) mounted at the first side of the substrate and adapted to direct light from the light emitter, and Tralli generally teaches the use of lenses (see para [0008]), but does not specifically teach a lens configured to receive light from the reflector 103 and output light therefrom.  However the use of lenses is well-known in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a lens in Tralli as suggested in para [0008] in order to cover and protect the light emitters 106 and provide a desired convergence/divergence of the emitted light beam pattern.
Regarding claims 17-18, the assembly in Tralli further comprises a metal positioned on a substantial portion of the second side of the PCB 104 (see para [0040]) and at least a portion of air directed through the aperture 101a flows to a portion of the metal of PCB 104 that is free of thermal interface material, but Tralli does not specifically teach a thermal interface material coated on a first portion of the metal between the portion and the fins.  However, the use of thermal interface material such as thermal pastes or grease is well-known in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a thermal interface material on a portion of the second side of the PCB 104 in Tralli in order to improve the heat dissipation between the PCB 104 and heat sink 101 for improved cooling, efficiency and longevity of the light emitters 106.  
Regarding claim 20, Tralli generally teaches the use of lenses (see para [0008]), but does not specifically teach a lens having a light receiving surface configured to receive a portion of light from the LED 106 and direct the first portion of light in a forward direction.  However the use of lenses is well-known in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a lens in Tralli as suggested in para [0008] in order to cover and protect the light emitters 106 and provide a desired convergence/divergence of the emitted light beam pattern.  

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed August 3, 2022 have been fully considered but they are not persuasive.  Regarding claims 1 and 13, Examiner respectfully disagrees with Applicant’s submission that the heat sink 101 in Tralli does not include a base extending in a flat plane parallel to the second side of the substrate 104.  Examiner respectfully directs Applicant to Figure 1 of Tralli which illustrates that the lowest portion of heatsink 101 extends in a flat plane parallel to the second side of the substrate 104.  This flat plane portion of heatsink 101 includes an aperture 101a which exposes a subsurface of the substrate 104 opposite the surface 104a (see Figure 1 and paragraph [0036]).  From this flat plane portion the heatsink 101 extends upward in a conical shape (see Figure 1), but nonetheless the lowest base portion forms a flat plane portion that receives the substrate 104 and provides access to the substrate 104 through aperture 101a.  Accordingly, the rejections of at least claims 1 and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Tralli are maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875